DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed June 15, 2022. Claims 1-22 are pending.  

Allowable Subject Matter
Claims 1-22  are allowed.
The closest prior art of record is Charette et al (Pub No.: 20170371339) (Cited in IDS) in view of KIM (Pub No.: 2019/0005310) (Cited in IDS) in view of MARCEDDU et al (NPL titled: Automatic Recognition And Classification Of Passengers’ Emotions In Autonomous Driving Vehicles) in view of Boss et al (Pub No.: 20180162307). Charette an apparatus (system for detecting physical threats approaching a vehicle – see [p][0001]), comprising: at least one processing device (102 – see Fig 2); and memory (104 – see Fig 1) containing instructions ([p][0012]) configured to instruct the at least one processing device (see [p][0012]) to: receive, from at least one camera of a vehicle (instruct camera to record an approaching object – see [p][0026]),  wherein the at least one camera is configured to record at least one image of a person approaching the vehicle (note that the approaching object can be a person – see [p][0019]); determine, using an artificial neural network (ANN), a risk score of the person (Neural network module 208 can process sensor data for each approaching objects to determine the likelihood of the object being a threat to occupants of vehicle – see [p][0022]),  and wherein the ANN has been previously trained using images of sample passengers (note that neural network can be trained to distinguish between desired classes such threats and nonthreats -see [p][0024]); determine whether the risk score exceeds a risk threshold (indicate that the approaching object is a threat – see [p][0034]); and in response to determining that the risk score exceeds the risk threshold, cause, on a user interface of the vehicle, a notification regarding the person to the driver (for e.g. Display 209 can present object classification 224 to the occupants of vehicle [p][0034 or for e.g. send command to camera to capture an image or in autonomous state in which the computer is “the driver”, send a notification or command to drive away – see [p][00335]).
 	However, Charette does not expressly disclose biometric data , and the biometric data is derived from the at least one image.
 	KIM discloses a system for providing public service including biometric data (The person extraction unit 113 extracts person information from the images of the outside of the car taken by the first camera unit – [p][0033]), and the biometric data is derived from the at least one image (the facial recognition unit 122 makes facial information by recognizing the faces of persons extracted by the person extraction unit 113 of the black box unit 110). 	Note the discussion above the combination of Charette and KIM as whole does not teach wherein the received biometric data or a derivative thereof is an input for the ANN. 
 	MARCEDDU discloses an automatic recognition system wherein the received biometric data or a derivative thereof is an input for the ANN (see section 3.4 – where neural network are used for facial expression recognition).
 	Again, note the discussion above, all the features of the claims are disclosed except wherein: the training include corresponding risk scores determined for the passengers by a driver of the vehicle. Boss is the closest to teach this limitation in which in [p][0015] that an automated centralized system that will learn from the driver and passengers experiences and behaviors, and based on those experiences and behaviors will evaluate data samples obtained by the vehicle sensors against risk patterns to prevent or mitigate a risk situation; however, this learning is not executed by the driver for a passenger. 
 	 The current invention improves over the prior art by allowing a taxicab or a vehicle of a ridesharing service to take pictures or record a video of an approaching customer or passenger and generate a risk score of a person as a customer or passenger. The risk score can relate to whether or not a potential passenger is intoxicated. The score can even relate to an intoxication level of the customer as well as the mental state or stability of the customer. The score can relate to physical or cognitive impairment of the potential passenger, criminal history of the potential passenger and riding history of the potential passenger. The driver can be prompted, by the vehicle or a computing device within the vehicle, to refuse the customer or passenger when the risk score is above a threshold. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                      July 1, 2022